UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-6266


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JOHN HENRY CONNER, JR.,

                   Defendant - Appellant.



                                     No. 21-6267


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JOHN HENRY CONNER, JR.,

                   Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:10-cr-00040-GEC-1; 7:20-cv-81458-
GEC-PMS; 7:11-cr-00036-GEC-1; 7:20-cv-81459-GEC-PMS)


Submitted: August 24, 2021                                  Decided: August 27, 2021
Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Henry Conner, Jr., Appellant Pro Se. Kari Kristina Munro, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, John Henry Conner, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United

States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are

subject to one-year statute of limitations, running from latest of four commencement dates

enumerated in 28 U.S.C. § 2255(f)). The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Conner has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              3